               Case 19-12606-KBO             Doc 365       Filed 01/28/20        Page 1 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC., et al., 1                        : Case No. 19-12606 (KBO)
                                                               :
         Debtors.                                              : (Jointly Administered)
---------------------------------------------------------------x


    NOTICE OF HEARING AGENDA FOR MATTERS SCHEDULED FOR HEARING ON
         JANUARY 30, 2020 AT 2:30 P.M. (ET) - 6TH FLOOR, COURTROOM #12 3


MATTERS WITH CERTIFICATIONS OF COUNSEL [COC/CNO]:

1.      Motion of the Debtors for Entry of an Order Approving the Key Employee Incentive Plan
        [D.I. 235; Filed 1/7/20].

        Response Deadline: January 21, 2020 at 4:00 p.m. (ET). Extended to January 24, 2020 at
        4:00 p.m. (ET) for the Office of the United States Trustee.

        Related Documents:

        A.       Motion of the Debtors for Entry of an Order Authorizing the Debtors to File Under
                 Seal Key Employee Incentive Plan [D.I. 236; Filed 1/7/20].

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403);
Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation
(5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC
(2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667);
Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA);
Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403);
Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A.
de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779);
Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.
2
        Copies of all petitions, motions and pleadings identified herein may be obtained through the website of the
Debtors’ claims agent at http://www.kccllc.net/celadon.
3
         Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-
6878) or facsimile (866-533-2946).



EAST\171582892.7
              Case 19-12606-KBO        Doc 365       Filed 01/28/20   Page 2 of 15



       B.      Sealed Exhibit B – KEIP [D.I. 237; Filed 1/7/20].

       C.      Declaration of Brian C. Maloney of AlixPartners, LLP in Support of Motion of the
               Debtors for Entry of an Approving the Key Employee Incentive Plan [D.I. 362;
               Filed 1/28/20].

       D.      Certification of Counsel Regarding Order Approving the Key Employee Incentive
               Plan and the Order Authorizing the Debtors to File Under Seal Key Employee
               Incentive Plan [D.I. TBD; Filed TBD].

       Responses Received:

       A.     U.S. Trustee's Limited Omnibus Objection to the Motion of the Debtors for Entry of
              an Order Approving the Key Employee Incentive Plan [D.I. 235] (the KEIP Motion),
              and the Motion of the Debtors for Entry of an Order Authorizing the Debtors to File
              Under Seal Key Employee Incentive Plan [D.I. 236] (the KEIP Sealing Motion)
              [D.I. 349; Filed 1/24/20].

       Status: The Debtors intend to file an agreed order for this matter under certification of
       counsel, therefore, the Debtors anticipate that no hearing will be necessary unless the Court
       has any comments or questions.

2.     Regions Commercial Equipment Finance, LLC’s Motion for Relief from the Automatic
       Stay [D.I. 279; Filed 1/14/20].

       Response Deadline: January 23, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Certification of Counsel Regarding Regions Commercial Equipment Finance,
               LLC's Motion for Relief from the Automatic Stay [D.I. 350; Filed 1/24/20].

       Responses Received: None.

       Status: An agreed order has been submitted for this matter under certification of counsel,
       therefore no hearing is necessary unless the Court has any comments or questions.

3.     Motion of the Huntington National Bank for Relief from the Automatic Stay [D.I. 290;
       Filed 1/15/20].

       Response Deadline: January 23, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Declaration of Brad Smith in Support of the Motion of the Huntington National
               Bank for Relief from the Automatic Stay [D.I. 292; Filed 1/15/20].


                                                 2
EAST\171582892.7
              Case 19-12606-KBO        Doc 365       Filed 01/28/20   Page 3 of 15



       B.      Certification of Counsel Regarding Order Approving Motion of The Huntington
               National Bank for Relief from the Automatic Stay [D.I. 351; Filed 1/24/20].

       C.      Order Granting Motion of the Huntington National Bank for Relief From the
               Automatic Stay [D.I. 354; Filed 1/27/20].

       Responses Received: None.

       Status: An order has been entered for this matter, therefore, no hearing is necessary.

MATTERS GOING FORWARD:

4.     Motion of First Insurance Funding for Relief from the Automatic Stay as to Premium
       Finance Agreements [D.I. 240; Filed 1/8/20].

       Response Deadline: January 22, 2020 at 4:00 p.m. (ET). Extended to January 28, 2020 at
       4:00 p.m. (ET) for the Debtors.

       Related Documents: None.

       Responses Received: None.

       Status: Upon the agreement of the parties, this matter will go forward as a preliminary
       hearing, with a final hearing going forward at the omnibus hearing on February 26, 2020 at
       10:00 a.m. (ET).

5.     Motion of the Debtors for the Entry of an Order Authorizing the Debtors to Retain, Employ
       and Compensate Professionals Utilized in the Ordinary Course of Business and Granting
       Related Relief [D.I. 242; Filed 1/8/20].

       Response Deadline: January 22, 2020 at 4:00 p.m. (ET).

       Related Documents: None.

       Responses Received: None.

       Status: The Debtors received no responses by the response deadline, and therefore intend
       to file a CNO.

6.     Motion of the Debtors for Entry of an Order Authorizing and Approving the Stipulation By
       and Between the Debtors and Honda North America, Inc. Regarding Claims and
       Obligations Pursuant to the Agreement for Motor Carrier Transportation Services [D.I.
       357; Filed 1/27/20].

       Response Deadline: At the hearing on January 30, 2020 at 2:30 p.m. (ET).

       Related Documents:

                                                 3
EAST\171582892.7
              Case 19-12606-KBO        Doc 365       Filed 01/28/20   Page 4 of 15



       A.      Motion of the Debtors for Entry of an Order Shortening Notice and Objection
               Periods in Connection with the Motion of the Debtors for Entry of an Order
               Authorizing and Approving the Stipulation By and Between the Debtors and Honda
               North America, Inc. Regarding Claims and Obligations Pursuant to the Agreement
               for Motor Carrier Transportation Services [D.I. 358; Filed 1/27/20].

       B.      Order Shortening Notice and Objection Periods in Connection with the Motion of
               the Debtors for Entry of an Order Authorizing and Approving the Stipulation By
               and Between the Debtors and Honda North America, Inc. Regarding Claims and
               Obligations Pursuant to the Agreement for Motor Carrier Transportation Services
               [D.I. 361; Filed 1/28/20].

       Responses Received: None.

       Status: This matter is going forward.

SALE RELATED MATTERS:

7.     Taylor Express, Inc. – Motion of the Debtors for Orders: (I)(A) Approving Bidding
       Procedures and Bid Protections, (B) Permitting Debtors to Designate Stalking Horse
       Purchaser(s) and Grant Bid Protections, (C) Scheduling a Hearing to Consider Approval of
       the Sale of Assets, (D) Approving Form and Manner of Notice of Sale, and (E) Granting
       Related Relief; and (II)(A) Authorizing and Approving the Sale of Substantially All Assets
       of Taylor Express, Inc. Free and Clear of Liens, Claims, Interests, and Encumbrances, (B)
       Authorizing the Assumption and Assignment of Certain Executory Contracts and
       Unexpired Leases, and (C) Granting Related Relief [D.I. 48; Filed 12/10/19].

       Response Deadline: January 23, 2020 at 4:00 p.m. (ET). Extended for Anthem and Infor
       (US), Inc. to January 27, 2020 at 4:00 p.m. (ET). Extended for Honda to January 28, 2020 at
       10:00 a.m. Extended for MidCap to January 28, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Affidavit of Service: Bidding Procedures Motion [D.I. 89; Filed 12/16/19].

       B.      Notice of Motion and Hearing [D.I. 115; Filed 12/19/19].

       C.      Notice Of Filing Of Exhibits To Debtors' Taylor Express Assets Bidding
               Procedures Motion [D.I. 178; Filed 12/30/19].

       D.      Affidavit of Service: Notice of Filing of Exhibits to Debtors’ Taylor Express Assets
               Bidding Procedures Motion [D.I. 185; filed 12/31/19].

       E.      Notice of Filing of Asset Purchase Agreement as Exhibit to Debtors' Taylor Express
               Assets Bidding Procedures Motion [D.I. 197; Filed 1/3/20].

       F.      Certification of Counsel in Connection with Order Approving Taylor Express
               Assets Bidding Procedures [D.I. 215; Filed 1/4/20].
                                                 4
EAST\171582892.7
              Case 19-12606-KBO       Doc 365       Filed 01/28/20   Page 5 of 15



       G.      Order (I)(A) Approving Bidding Procedures and Bid Protections, (B) Permitting
               Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections, (C)
               Scheduling a Hearing to Consider Approval of the Sale of Assets, (D) Approving
               Form and Manner of Notice of Sale, and (E) Granting Related Relief; and (II)(A)
               Authorizing and Approving the Sale of Substantially All Assets of Taylor Express,
               Inc. Free and Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing
               the Assumption and Assignment of Certain Executory Contracts and Unexpired
               Leases, and (C) Granting Related Relief [D.I. 218; Filed 1/6/20].

       H.      Affidavit of Service: Notice of Filing of Asset Purchase Agreements as Exhibits to
               Debtors’ Taylor Express Assets Bidding Procedures Motion [D.I. 234;
               Filed 1/7/20].

       I.      Notice of Auction and Sale Hearing Regarding Taylor Express Business and Assets
               [D.I. 245; Filed 1/9/20].

       J.      Notice of (I) Cure Amount with Respect to Executory Contracts and Unexpired
               Leases Potentially to be Assumed and Assigned and (II) Potential Assumption and
               Assignment of Executory Contracts and Unexpired Leases Regarding Sale of The
               Business of Taylor Express, Inc. [D.I. 253; Filed 1/9/20].

       K.      Affidavit of Service: Notice of Auction and Taylor Express Asset Sale Hearing
               [D.I. 283; Filed 1/14/20].

       L.      Affidavit of Service: Notice of (i) Cure Amount with Respect to Executory
               Contracts and Unexpired Leases Potentially to be Assumed and Assigned and (ii)
               Potential Assumption and Assignment of Executory Contracts and Unexpired
               Leases Regarding Sale of the Taylor Express Assets [D.I. 286; Filed 1/15/20].

       M.      Supplemental Affidavit of Service: Notice of Auction and Taylor Express Asset
               Sale Hearing [D.I. 294; Filed 1/15/20].

       N.      Asset Purchase Agreement between Celadon Group, Inc. and White Willow
               Holdings LLC [D.I. 305; Filed 1/16/20].

       O.      Notice of Intent to Designate White Willow Holdings LLC as Designated Stalking
               Horse Bidder for the Taylor Express, Inc. Business and Assets [D.I. 306;
               Filed 1/16/20].

       P.      Notice of Sales Going Forward at the Auction Assets [D.I. 317; Filed 1/20/20].

       Q.      [Proposed] Order (A) Approving the Asset Purchase Agreement, (B) Authorizing
               and Approving the Sale to the Buyer of Substantially All Assets of Taylor Express,
               Inc. Pursuant to Section 363 of the Bankruptcy Code Free and Clear of All Liens,
               Claims, Encumbrances and Other Interests, (C) Approving the Assumption and
               Assignment of Certain Executory Contracts and Unexpired Leases Pursuant to
               Section 365 of the Bankruptcy Code; (D) Authorizing the Debtors to Consummate

                                                5
EAST\171582892.7
              Case 19-12606-KBO       Doc 365       Filed 01/28/20   Page 6 of 15



               Transactions Related to the Above; and (E) Granting Related Relief [Taylor] [D.I.
               TBD; Filed TBD].

       Responses Received:

       A.      United States’ Limited Objection to Motion of the Debtors for Entry of Orders
               Approving Bidding Procedures for the Sale of Taylor Express, Inc. [D.I. 147;
               Filed 12/24/19].

       B.      Informal comments from the Office of the United States Trustee.

       C.      Limited Objection of Bridge Funding Group, Inc. to (I) Motion of the Debtors for
               Entry of Orders Approving Bidding Procedures for the Sale of Taylor Express, Inc.
               and (II) Motion of the Debtors for Entry of Orders Approving Bidding Procedures
               for the Sale of the Remaining Assets [D.I. 159; Filed 12/27/19].

       D.      Limited Objection of the Official Committee of Unsecured Creditors to the (I)
               Debtors' Motion Approving Bidding Procedures for the Sale of Substantially All
               Assets of Taylor Express, Inc. and (II) Debtors Motion Approving Bidding
               Procedures for the Sale of All Remaining Assets [D.I. 162; Filed 12/27/19].

       E.      Debtors' Response to the Limited Objections of The United States of America to the
               Motions for Entry of Orders (I) Approving Bidding Procedures, Bid Protections and
               Related Relief Relating to The Taylor Assets and (II) Approving Bidding
               Procedures, Bid Protections and Related Relief Relating to The Debtors' Remaining
               Assets [D.I. 189; Filed 1/2/20].

       F.      Limited Objection and Reservation of Rights of Anthem Insurance Companies, Inc.
               Regarding Proposed Sale of Assets of Taylor Express, Inc. [D.I. 356; Filed
               1/27/20].

       Cure Responses Received:

       A.      Objection and Reservation of Rights of Comdata Inc. to Notice of (I) Cure Amount
               with Respect to Executory Contracts and Unexpired Leases Potentially to be
               Assumed and Assigned and (II) Potential Assumption and Assignment of Executory
               Contracts and Unexpired Leases Regarding Sale of the Business of Taylor Express,
               Inc. [D.I. 330; Filed 1/22/20].

       B.      Objection and Reservation of Rights of Wells Fargo Equipment Finance, Inc. in
               Response to Debtors' Notice of (I) Cure Amount with Respect to Executory
               Contracts and Unexpired Leases Potentially to be Assumed and Assigned and (II)
               Potential Assumption and Assignment of Executory Contracts and Unexpired
               Leases Regarding Sale of the Business of Taylor Express, Inc. [D.I. 334; Filed
               1/22/20].

       C.      Objection of Mercedes-Benz Financial Services USA LLC to Debtors Notice of
               Cure and Reservation of Rights [D.I. 335; Filed 1/22/20].
                                                6
EAST\171582892.7
              Case 19-12606-KBO       Doc 365       Filed 01/28/20   Page 7 of 15



       D.      Objection of the Chubb Companies to the Debtors Proposed Sale of Assets [D.I.
               340; Filed 1/23/20].

       Status: This matter will go forward.

8.     Remaining Assets – Motion of the Debtors for the Entry of Orders: (I)(A) Approving
       Bidding Procedures for the Sale of the Remaining Assets and Setting Bid Protections
       Guidelines, (B) Permitting Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid
       Protections, (C) Scheduling a Hearing to Consider Approval of the Sale of Assets, (D)
       Approving Form and Manner of Notice of Sale, and (E) Granting Related Relief; and
       (II)(A) Authorizing and Approving the Sale of Substantially All Assets of Certain of the
       Debtors Free and Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing the
       Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and
       (C) Granting Related Relief [D.I. 79; Filed 12/14/19].

       Response Deadline: January 23, 2020 at 4:00 p.m. (ET); extended upon agreement for
       certain parties in interest.

       Related Documents:

       A.      Omnibus Notice of Motions, Applications and Hearing [D.I. 105; Filed 12/17/19].

       B.      Affidavit of Service: Remaining Assets Bidding Procedures Motion [D.I. 108; Filed
               12/18/19].

       C.      Notice Of Filing Of Exhibits To Debtors' Remaining Assets Bidding Procedures
               Motion [D.I. 179; Filed 12/30/19].

       D.      Affidavit of Service: Notice of Filing of Exhibits to Debtors’ Remaining Assets
               Bidding Procedures Motion [D.I. 185; Filed 12/31/19].

       E.      Supplement to Motion of The Debtors for Entry of Orders (I)(A) Approving
               Bidding Procedures and Bid Protections, (B) Permitting Debtors to Designate
               Stalking Horse Purchaser(s) and Grant Bid Protections, (C) Scheduling a Hearing to
               Consider Approval of The Sale of Assets, (D) Approving Form and Manner of
               Notice of Sale, and (E) Granting Related Relief; and (II)(A) Authorizing and
               Approving The Sale of Substantially All Assets of Certain of The Debtors Free and
               Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing The
               Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
               and (C) Granting Related Relief [Remaining Assets] [D.I. 188; Filed 1/2/20].

       F.      Notice of Filing of Asset Purchase Agreements as Exhibits to Debtors' Remaining
               Assets Bidding Procedures Motion [D.I. 198; Filed 1/3/20].

       G.      Certification of Counsel in Connection with Order Approving Remaining Assets
               Bidding Procedures [D.I. 216; Filed 1/4/20].


                                                7
EAST\171582892.7
              Case 19-12606-KBO       Doc 365       Filed 01/28/20   Page 8 of 15



       H.      Order (I)(A) Approving Bidding Procedures and Bid Protections, (B) Permitting
               Debtors to Designate Stalking Horse Purchaser(s) and Grant Bid Protections, (C)
               Scheduling a Hearing to Consider Approval of the Sale of Assets, (D) Approving
               Form and Manner of Notice of Sale, and (E) Granting Related Relief; and (II)(A)
               Authorizing and Approving the Sale of Substantially All Assets of Certain of the
               Debtors Free and Clear of Liens, Claims, Interests, and Encumbrances, (B)
               Authorizing the Assumption and Assignment of Certain Executory Contracts and
               Unexpired Leases, and (C) Granting Related Relief [D.I. 219; Filed 1/6/20].

       I.      Affidavit of Service: Supplement to the Remaining Assets Bidding Procedures
               Motion [D.I. 226; Filed 1/6/20].

       J.      Affidavit of Service: Notice of Filing of Asset Purchase Agreements as Exhibits to
               Debtors’ Remaining Assets Bidding Procedures Motion [D.I. 234; Filed 1/7/20].

       K.      Notice of Auction and Remaining Asset Sale Hearing [D.I. 246; Filed 1/9/20].

       L.      Asset Purchase Agreement With Transport Enterprise Leasing, LLC [D.I. 247;
               Filed 1/9/20].

       M.      Notice of Intent To Designate Transport Enterprise Leasing, LLC As Designated
               Stalking Horse Bidder For The Real Property Located At 9503 East 33rd Street,
               Indianapolis, Indiana [D.I. 248; Filed 1/9/20].

       N.      Notice of (I) Cure Amount with Respect to Executory Contracts and Unexpired
               Leases Potentially to be Assumed and Assigned and (II) Potential Assumption and
               Assignment of Executory Contracts and Unexpired Leases Regarding Sale of the
               Remaining Assets [D.I. 254; Filed 1/9/20].

       O.      Asset Purchase Agreement by and between Celadon Group, Inc. and Contract
               Leasing Corp. (Indianapolis, IN) [D.I. 267; Filed 1/13/20].

       P.      Asset Purchase Agreement by and between Celadon Group, Inc. and Contract
               Leasing Corp. (Lima, OH) [D.I. 268; Filed 1/13/20].

       Q.      Asset Purchase Agreement by and between Celadon Group, Inc. and Vorbas, LLC
               and Skippers Crew, LLC (Ottoville, OH) [D.I. 269; Filed 1/13/20].

       R.      Notice of Intent to Designate Skippers Crew, LLC as Designated Stalking Horse
               Bidder for the Real Property Located at 101 Dollar Street, Ottoville, OH 45844
               [D.I. 270; Filed 1/13/20].

       S.      Notice of Intent to Designate Contract Leasing Corp. as Designated Stalking Horse
               Bidder for the Real Property Located at 9420 East 30th Street, Indianapolis, IN
               46229 [D.I. 271; Filed 1/13/20].




                                                8
EAST\171582892.7
              Case 19-12606-KBO       Doc 365       Filed 01/28/20   Page 9 of 15



       T.      Notice of Intent to Designate Contract Leasing Corp. as Designated Stalking Horse
               Bidder for the Real Property Located at 112 Garford Avenue, Lima, OH 45804
               [D.I. 272; Filed 1/13/20].

       U.      Affidavit of Service: Asset Purchase Agreement with Transport Enterprise Leasing,
               LLC and Notice of Intent to Designate Transport Enterprise Leasing, LLC as
               Designated Stalking Horse Bidder for the Real Property Located at 9503 East 33rd
               Street, Indianapolis, Indiana [D.I. 282; Filed 1/14/20].

       V.      Affidavit of Service: Notice of Auction and Remaining Asset Sale Hearing
               [D.I. 283; Filed 1/14/20].

       W.      Affidavit of Service: Notice of (i) Cure Amount with Respect to Executory
               Contracts and Unexpired Leases Potentially to be Assumed and Assigned and (ii)
               Potential Assumption and Assignment of Executory Contracts and Unexpired
               Leases Regarding Sale of the Remaining Assets [D.I. 286; Filed 1/15/20].

       X.      Supplemental Affidavit of Service: Notice of Auction and Remaining Asset Sale
               Hearing [D.I. 294; Filed 1/15/20].

       Y.      Affidavit of Service: Notice of Intent to Designate Skippers Crew, LLC as
               Designated Stalking Horse Bidder for the Real Property Located at 101 Dollar
               Street, Ottoville, OH 45844; Notice of Intent to Designate Contract Leasing Corp.
               as Designated Stalking Horse Bidder for the Real Property Located at 9420 East
               30th Street, Indianapolis, IN 46229; Notice of Intent to Designate Contract Leasing
               Corp. as Designated Stalking Horse Bidder for the Real Property Located at 112
               Garford Avenue, Lima, OH 45804 [D.I. 295; Filed 1/15/20].

       Z.      Affidavit of Service: Motion of the Debtors for Entry of an Order (i) Authorizing
               the Private Sale of Certain Nonresidential Real Property Located in York,
               Pennsylvania Free and Clear of All Liens, Claims, Encumbrances and Other
               Interests, (ii) Authorizing the Seller to Assume and Assign Certain Executory
               Contracts, and (iii) Granting Other Related Relief; Motion of the Debtors for Entry
               of an Order (i) Approving the Private Sale of Certain Nonresidential Real Property
               Located in Ayr, Ontario, Canada Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests and (ii) Granting Other Related Relief; Motion
               Motion of the Debtors for Entry of an Order Shortening Notice and Objection
               Periods in Connection with the (A) York Private Sale Motion and (B) Cedar Creek
               Private Sale Motion [D.I. 296; Filed 1/15/20].

       AA.     Asset Purchase Agreement between Celadon Group, Inc. (Seller) and Melissa
               Russell Rubel and Matthew Evan Rubel (Buyer) [D.I. 303; Filed 1/16/20].

       BB.     Notice of Intent to Designate the Rubels as Designated Stalking Horse Bidder for
               Certain Andy Warhol Screen Prints [D.I. 304; Filed 1/16/20].

       CC.     Asset Purchase Agreement with White Willow Holdings LLC [D.I. 305;
               Filed 1/16/20].
                                                9
EAST\171582892.7
             Case 19-12606-KBO        Doc 365     Filed 01/28/20    Page 10 of 15



       DD.     Omnibus Notice of Private Sale Motions and Sale Hearing [York, Cedar Creek,
               Winnipeg] [D.I. 309; Filed 1/17/20].

       EE.     Certificate of No Objection Regarding Notice of Intent to Designate Transport
               Enterprise Leasing, LLC as Designated Stalking Horse Bidder for the Real Property
               Located at 9503 East 33rd Street, Indianapolis, Indiana [D.I. 310; Filed 1/17/20].

       FF.     Notice of Sales Going Forward at the Auction Assets [D.I. 317; Filed 1/20/20].

       GG.     Certificate of No Objection Regarding Notice Of Intent To Designate Skippers
               Crew, LLC As Designated Stalking Horse Bidder For The Real Property Located
               At 101 Dollar Street, Ottoville, OH 45844 [D.I. 327; Filed 1/22/20].

       HH.     Certificate of No Objection Regarding Notice Of Intent To Designate Contract
               Leasing Corp. As Designated Stalking Horse Bidder For The Real Property Located
               At 9420 East 30th Street, Indianapolis, IN 46229 [D.I. 328; Filed 1/22/20].

       II.     Certificate of No Objection Regarding Notice Of Intent To Designate Contract
               Leasing Corp. As Designated Stalking Horse Bidder For The Real Property Located
               At 112 Garford Avenue, Lima, Ohio 95804 [D.I. 329; Filed 1/22/20].

       JJ.     Notice of Completion of Auction and Successful Bidders [D.I. 338; Filed 1/22/20].

       KK.     Asset Purchase Agreement By and Between Celadon Group, Inc. and P.A.M.
               Transportation Services, Inc. [Laredo] [D.I. 352; Filed 1/24/20].

       Responses Received:

       A.      United States’ Limited Objection to Motion of the Debtors for Entry of Orders
               Approving Bidding Procedures for the Sale of the Remaining Assets [D.I. 146;
               Filed 12/24/19].

       B.      Informal comments from the Office of the United States Trustee.

       C.      Limited Objection of Bridge Funding Group, Inc. to (I) Motion of the Debtors for
               Entry of Orders Approving Bidding Procedures for the Sale of Taylor Express, Inc.
               and (II) Motion of the Debtors for Entry of Orders Approving Bidding Procedures
               for the Sale of the Remaining Assets [D.I. 159; Filed 12/27/19].

       D.      Limited Objection of the Official Committee of Unsecured Creditors to the (I)
               Debtors' Motion Approving Bidding Procedures for the Sale of Substantially All
               Assets of Taylor Express, Inc. and (II) Debtors Motion Approving Bidding
               Procedures for the Sale of All Remaining Assets [D.I. 162; Filed 12/27/19].

       E.      Debtors' Response to the Limited Objections of The United States of America to the
               Motions for Entry of Orders (I) Approving Bidding Procedures, Bid Protections and
               Related Relief Relating to The Taylor Assets and (II) Approving Bidding


                                                10
EAST\171582892.7
             Case 19-12606-KBO        Doc 365      Filed 01/28/20    Page 11 of 15



               Procedures, Bid Protections and Related Relief Relating to The Debtors' Remaining
               Assets [D.I. 189; Filed 1/2/20].

       F.      Objection to Sale of Certain Vehicles [D.I. 341; Filed 1/23/20].

       Cure Responses Received:

       A.      Objection of Haier US Appliance Solutions, Inc. d/b/a GE Appliances to Debtors'
               Notice of (I) Cure Amount with Respect to Executory Contracts and Unexpired
               Leases Potentially to be Assumed and Assigned and (II) Potential Assumption and
               Assignment of Executory Contracts and Unexpired Leases Regarding Sale of the
               Remaining Assets [D.I. 318; Filed 1/21/20].

       B.      Objection of the Chubb Companies to the Debtors Proposed Sale of Assets
               [D.I. 340; Filed 1/23/20].

       C.      Objection of Sese Logistics US, LLC to Debtors' Notice of (I) Cure Amount with
               Respect to Executory Contracts and Unexpired Leases Potentially to be Assumed
               and Assigned and (II) Potential Assumption and Assignment of Executory
               Contracts and Unexpired Leases Regarding Sale of the Remaining Assets [D.I. 342;
               Filed 1/23/20].

       Proposed Orders:

       A.      [Proposed] Order (A) Authorizing and Approving the Sale of Certain of the
               Remaining Assets of the Debtors Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests (B) Approving the Assumption and Assignment
               of Certain Executory Contracts and Unexpired Leases Related Thereto, and (C)
               Granting Related Relief [Laredo] [D.I. TBD; Filed TBD].

       B.      [Proposed] Order (A) Authorizing and Approving the Sale of Certain of the
               Remaining Assets of the Debtors Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests (B) Approving the Assumption and Assignment
               of Certain Executory Contracts and Unexpired Leases Related Thereto, and (C)
               Granting Related Relief [Ottoville] [D.I. TBD; Filed TBD].

       C.      [Proposed] Order (A) Authorizing and Approving the Sale of Certain of the
               Remaining Assets of the Debtors Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests (B) Approving the Assumption and Assignment
               of Certain Executory Contracts and Unexpired Leases Related Thereto, and (C)
               Granting Related Relief [9420 E. 30th] [D.I. TBD; Filed TBD].




                                                11
EAST\171582892.7
             Case 19-12606-KBO       Doc 365    Filed 01/28/20    Page 12 of 15



       D.      [Proposed] Order (A) Authorizing and Approving the Sale of Certain of the
               Remaining Assets of the Debtors Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests (B) Approving the Assumption and Assignment
               of Certain Executory Contracts and Unexpired Leases Related Thereto, and (C)
               Granting Related Relief [9503 E. 33rd] [D.I. TBD; Filed TBD].

       E.      [Proposed] Order (A) Authorizing and Approving the Sale of Certain of the
               Remaining Assets of the Debtors Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests (B) Approving the Assumption and Assignment
               of Certain Executory Contracts and Unexpired Leases Related Thereto, and (C)
               Granting Related Relief [Lima] [D.I. TBD; Filed TBD].

       F.      [Proposed] Order (A) Authorizing and Approving the Sale of Certain of the
               Remaining Assets of the Debtors Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests and (B) Granting Related Relief [Warhol] [D.I.
               TBD; Filed TBD].

       Status: This matter will go forward.

9.     Motion of the Debtors for Entry of an Order (I) Authorizing the Private Sale of Certain
       Nonresidential Real Property Located in York, Pennsylvania Free and Clear of All Liens,
       Claims, Encumbrances and Other Interests, (II) Authorizing the Seller to Assume and
       Assign Certain Executory Contracts, and (III) Granting Other Related Relief [D.I. 266;
       Filed 1/13/20].

       Response Deadline: January 28, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Omnibus Motion of the Debtors for Entry of an Order Shortening Notice and
               Objection Periods in Connection with the (A) York Private Sale Motion and (B)
               Cedar Creek Private Sale Motion [D.I. 274; Filed 1/13/20].

       B.      Supplement to the Omnibus Motion of the Debtors for Entry of an Order Shortening
               Notice and Objection Periods in Connection with the (A) York Private Sale Motion
               and (B) Cedar Creek Private Sale Motion [D.I. 277; Filed 1/14/20].

       C.      Order Shortening Notice and Objection Periods in Connection With the (A) York
               Private Sale Motion and (B) Cedar Creek Private Sale Motion [D.I. 299; Filed
               1/16/20].

       D.      Omnibus Notice of Private Sale Motions and Sale Hearing [York, Cedar Creek,
               Winnipeg] [D.I. 309; Filed 1/17/20].

       E.      Notice of Substitution of Exhibit with Respect to the York Property Purchase
               Agreement [D.I. 339; Filed 1/22/20].


                                               12
EAST\171582892.7
             Case 19-12606-KBO       Doc 365     Filed 01/28/20    Page 13 of 15



       F.      [Proposed] Order (I) Authorizing the Private Sale of Certain Nonresidential Real
               Property Located in York, Pennsylvania Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests, (II) Authorizing the Seller to Assume and
               Assign Certain Executory Contracts, and (III) Granting Related Relief [York] [D.I.
               TBD; Filed TBD].

       Responses Received:

       A.      Reservation of Rights of the Official Committee of Unsecured Creditors Regarding
               the Debtors’ Sale Motions [D.I. 344; Filed 1/23/20].

       Status: This matter is going forward.

10.    Motion of the Debtors for Entry of an Order (I) Approving the Private Sale of Certain
       Nonresidential Real Property Located in Ayr, Ontario, Canada Free and Clear of All Liens,
       Claims, Encumbrances and Other Interests and (II) Granting Other Related Relief [D.I.
       273; Filed 1/13/20].

       Response Deadline: January 28, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Omnibus Motion of the Debtors for Entry of an Order Shortening Notice and
               Objection Periods in Connection with the (A) York Private Sale Motion and (B)
               Cedar Creek Private Sale Motion [D.I. 274; Filed 1/13/20].

       B.      Supplement to the Omnibus Motion of the Debtors for Entry of an Order Shortening
               Notice and Objection Periods in Connection with the (A) York Private Sale Motion
               and (B) Cedar Creek Private Sale Motion [D.I. 277; Filed 1/14/20].

       C.      Order Shortening Notice and Objection Periods in Connection With the (A) York
               Private Sale Motion and (B) Cedar Creek Private Sale Motion [D.I. 299; Filed
               1/16/20].

       D.      Omnibus Notice of Private Sale Motions and Sale Hearing [York, Cedar Creek,
               Winnipeg] [D.I. 309; Filed 1/17/20].

       E.      Notice of Substitution of Exhibit with Respect to the York Property Purchase
               Agreement [D.I. 339; Filed 1/22/20].

       F.      [Proposed] Order (I) Approving the Private Sale of Certain Nonresidential Real
               Property Located in Ayr, Ontario, Canada Free and Clear of All Liens, Claims,
               Encumbrances and Other Interests and (II) Granting Other Related Relief
               [Cedar Creek] [D.I. TBD; Filed TBD].

       Responses Received:



                                               13
EAST\171582892.7
             Case 19-12606-KBO       Doc 365    Filed 01/28/20    Page 14 of 15



       A.      Reservation of Rights of the Official Committee of Unsecured Creditors Regarding
               the Debtors' Sale Motions [D.I. 344; Filed 1/23/20].

       Status: This matter is going forward.

11.    Motion of the Debtors for Entry of an Order (I) Authorizing the Private Sale of Certain
       Non-Residential Real Property Located In Winnipeg, Manitoba, Canada Free and Clear of
       All Liens, Claims, Encumbrances and Other Interests, (II) Authorizing the Seller to
       Assume and Assign Certain Executory Contracts, and (III) Granting Other Related Relief
       [D.I. 301; Filed 1/16/20].

       Response Deadline: January 28, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Motion of the Debtors for Entry of an Order Shortening Notice and Objection
               Periods in Connection With the Winnipeg Private Sale Motion [D.I. 302; Filed
               1/16/20].

       B.      Order Shortening Notice and Objection Periods in Connection With the Winnipeg
               Private Sale Motion [D.I. 308; Filed 1/17/20].

       C.      Omnibus Notice of Private Sale Motions and Sale Hearing [York, Cedar Creek,
               Winnipeg] [D.I. 309; Filed 1/17/20].

       D.      Notice of Substitution of Exhibit with Respect to the Winnipeg Property Purchase
               Agreement [D.I. 314; Filed 1/17/20].

       E.      [Proposed] Order (I) Authorizing the Private Sale of Certain Nonresidential Real
               Property Located in Winnipeg, Manitoba, Canada Free and Clear of All Liens,
               Claims, Encumbrances and Other Interests, (II) Authorizing the Seller to Assume
               and Assign Certain Executory Contracts, and (III) Granting Related Relief
               [Winnipeg] [D.I. TBD; Filed TBD].

       Responses Received:

       A.      Reservation of Rights of the Official Committee of Unsecured Creditors Regarding
               the Debtors' Sale Motions [D.I. 344; Filed 1/23/20].

       Status: This matter is going forward.




                                               14
EAST\171582892.7
              Case 19-12606-KBO    Doc 365     Filed 01/28/20     Page 15 of 15



Dated: January 28, 2020           Respectfully submitted,
       Wilmington, Delaware
                                  DLA PIPER LLP (US)

                                  /s/ Stuart M. Brown
                                  Stuart M. Brown (DE 4050)
                                  Matthew S. Sarna (DE 6578)
                                  1201 North Market Street, Suite 2100
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 468-5700
                                  Facsimile: (302) 394-2341
                                  Email: stuart.brown@us.dlapiper.com
                                          matthew.sarna@us.dlapiper.com

                                  -and-

                                  Richard A. Chesley (admitted pro hac vice)
                                  Jamila Justine Willis (admitted pro hac vice)
                                  1251 Avenue of the Americas
                                  New York, New York 10020
                                  Telephone: (212) 335-4500
                                  Facsimile: (212) 335-4501
                                  Email: richard.chesley@us.dlapiper.com
                                         jamila.willis@us.dlapiper.com

                                  Counsel to the Debtors




                                             15
 EAST\171582892.7
